Citation Nr: 0327678	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-00 671	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his wife


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1949 to June 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied (as not 
well grounded) service connection for residuals of frostbite 
of the feet.  The veteran entered notice of disagreement with 
this decision in March 1997; the RO issued a statement of the 
case in November 2001; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in January 2002.  


FINDINGS OF FACT

1.  In light of the grant of benefits sought on appeal, no 
further evidence is necessary to substantiate the veteran's 
service connection claim; there is no reasonable possibility 
that additional further assistance would further aid in 
substantiating the veteran's claim for VA compensation 
benefits. 

2.  The evidence for and against the veteran's claim is in 
relative equipoise on the questions of whether the veteran 
sustained a cold injury to the feet during active duty 
service, and whether he experienced continuous post-service 
symptomatology of foot pain, including a burning sensation 
and cold sensitivity. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, service connection is warranted for the residuals of 
frostbite of the feet of foot pain, including a burning 
sensation and cold sensitivity.  38 U.S.C.A. §§ 1110, 1131 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), now requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
The Board finds that, in this appellant's case, the 
requirements of the VCAA and implementing regulations have 
been met.  

The Board finds that the provisions of the VCAA have been 
complied with.  In light of the grant of benefits sought on 
appeal, no further evidence is necessary to substantiate the 
veteran's claim.  See 38 U.S.C.A. § 5103(a) (West 2002).  In 
this veteran's case, there is no reasonable possibility that 
further assistance would aid in substantiating the veteran's 
claim for VA compensation benefits.  See 38 U.S.C.A. § 
5103A(a)(1),(2) (West 2002).  

Notwithstanding the characterization of this claim as a 
"reopened" claim following the November 1996 rating 
decision denial, the Board finds that the November 1996 
rating decision never became a final decision so as to a 
require reopening of the claim.  The veteran's March 1997 
statement was sufficient in its reference to, and expression 
of disagreement with, the November 1996 RO rating decision to 
constitute a timely notice of disagreement with that rating 
decision's denial of service connection for residuals of 
frostbite of both feet.  The issue currently on appeal, 
therefore, is entitlement to service connection for residuals 
of frostbite of the feet.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

The veteran, who had active duty service from January 1949 to 
June 1952, contends that his feet sustained cold injury on 
several occasions during his service in Korea.  Through 
written submissions, medical histories, and personal hearing 
testimony, he also contends that he experienced continuous 
symptomatology of the feet, including pain or burning and 
swelling, since service separation.  At the personal hearing 
in April 2002 before the undersigned member of the Board, 
sitting at St. Petersburg, Florida, the veteran testified in 
relevant part as follows: while stationed in Korea, his unit 
stayed in tents for two or three days, then he rode in the 
back of a truck in the cold; the building in which his unit 
was housed burned down during the winter, forcing him outside 
to walk in the ice and water with only the issued combat 
boots; his feet began to swell within a couple of weeks; and 
he went on sick call after this incident, and was treated 
with foot soaks.  At an April 1998 VA cold injury protocol 
examination, the veteran reported a history of a fire in the 
barracks during service in Korea, and his feet getting wet 
and cold that night.  In a March 1997 letter, the veteran 
wrote that he had suffered "burning and swelling" of the 
feet since frostbite in service.

In this case, the service medical records reflect that during 
service the veteran experienced swelling of the feet in 
February 1951, which was treated with foot soaks.  The 
service separation examination in June 1952 noted no 
abnormalities of the feet, lower extremities, or vascular 
system.  The medical history presented by the veteran at 
service separation is not of record.  In this case, the 
service medical evidence reflects only one incident of 
complaints or treatment for swelling of the feet during 
service, with no clinical findings noted at service 
separation; therefore, chronicity in service is not 
established.  As such, the Board will consider the question 
of whether there is a showing of continuity of symptoms after 
discharge to support the claim.  38 C.F.R. § 3.303(b).  

After a review of the evidence, the Board finds that the 
evidence for and against the veteran's claim is in relative 
equipoise on the questions of whether the veteran sustained 
cold injury to the feet during active duty service, and 
whether he experienced continuous post-service symptomatology 
of a burning sensation and cold sensitivity analogous to foot 
pain since service separation.  At an April 1998 VA cold 
injury protocol examination, the veteran reported continuous 
symptoms of the feet feeling cold, including intermittent 
burning sensation, cold sensitivity, ulceration of the skin, 
swelling, and thickening of the nails.  At the April 2002 
personal hearing before the undersigned member of the Board, 
the veteran testified that after service his feet began to 
ache and hurt, with pain and swelling, for which he sought 
various remedies, and that he sought treatment from private 
physicians, Dr. Washington and Dr. Jones, who are now 
deceased.  The veteran's wife testified at the personal 
hearing that after service the veteran experienced problems 
with his feet, including thickening and deformity of the 
toenails, and blistering, which the veteran treated with foot 
soaks and spray.  The Board finds the testimony and written 
statements by both the veteran and his wife to be credible 
and in part corroborated by the evidence of record.  An April 
1998 written statement by the veteran's brother further 
corroborates the fact that, soon after service separation, 
the veteran complained that his feet burned and were painful 
with use at work, and that the veteran had continued to 
suffer these symptoms since then.  

The weight of the evidence demonstrates that diabetes 
mellitus and peripheral vascular disease are not residuals of 
the veteran's in-service cold exposure.  Private medical 
evidence reflects a diagnosis of peripheral vascular disease 
with calcification of the lower extremity vessels in February 
1988, with no opinion as to etiology of the peripheral 
vascular disease.  VA outpatient treatment records reflect 
that the veteran was diagnosed with diabetes many years after 
service in 1996, and otherwise do not include a medical 
opinion relating the veteran's diabetes mellitus or 
peripheral vascular disease to a cold injury in service.  A 
VA cold injury protocol examination conducted in October 2001 
reflects a history of cold injury in service, with diagnoses 
of hypertension, diabetes mellitus, and peripheral 
arteriosclerotic vascular disease resulting in above-the-knee 
amputation of the right leg and amputation of the first and 
second toes of the left foot and multiple arterial bypasses.  
The October 2001 VA examiner indicated that, in his opinion, 
it was "almost impossible to determine if the previous cold 
exposure had any significant etiology to the peripheral 
vascular disease because this disease is seen certainly in 
patient's [sic] with diabetes quite frequently, and these 
people usually do not have exposure to the cold."  The VA 
examiner gave an opinion that peripheral vascular disease 
"is probably not related to his previous cold injury 
history."  Similarly, a VA Veterans Health Administration 
(VHA) podiatrist offered an opinion in May 2003 that it was 
"not likely that cold injuries sustained during active duty 
in Korea had any significant etiology in relation to 
appellant's [peripheral vascular disease]."  

With regard to the weight to assign the May 2003 VHA opinion, 
the Board notes that the reviewing VHA podiatrist who wrote 
the opinion wrote that he could not identify any residual 
pathology from the April 1998 and October 2001 VA examination 
reports that could be ascribed to the claimed cold injury.  
It does not appear from the VHA opinion report that the VHA 
podiatrist considered or accounted for the lay reports of the 
veteran or his wife or brother, who wrote or testified that 
after service the veteran experienced foot problems, 
including foot pain, swelling, burning sensation, and cold 
sensitivity.  Further, the Board notes that, although the 
Board requested the May 2003 VHA podiatrist to "note and 
discuss" the December 31, 1996 Veterans Health 
Administration Under Secretary for Health's Information 
Letter, IL 10-96-030, entitled "Recommendations for the Care 
and Examination of Veterans with Late Effects of Cold 
Injuries," the opinion failed to address this VHA 
information letter.  

This December 31, 1996 VHA Under Secretary for Health's 
Information Letter, which constitutes favorable evidence in 
support of the veteran's claim, indicates that during the 
Korean War thousands of service personnel suffered cold 
injuries, including frostbite and immersion foot; that many 
service members did not seek or were unable to obtain medical 
care after cold injuries; and that documentation may never 
have been made in their medical records.  Some of the long-
term and delayed sequelae were indicated to be nocturnal pain 
and cold sensitization, which might worsen as veterans grow 
older.  This Information Letter points out that individuals 
at higher risk for cold injuries include African-Americans 
"and those having concomitant injuries."  Sequelae to 
freezing cold injuries included pain, constant aching or 
stabbing, and hot and cold sensitivity.  Pain in extremities 
was indicated to be a sequelae of both non-freezing and 
freezing cold injuries. 

As this VHA Information Letter reflects some relation between 
symptoms that the veteran has been credibly found to have and 
cold injury in service, the Board finds that the evidence for 
and against the veteran's claim is in relative equipoise on 
the questions of whether the veteran sustained cold injury to 
the feet during active duty service, and whether he 
experienced continuous post-service symptomatology of foot 
pain, including a burning sensation and cold sensitivity, 
since service.  The Board finds that, with the resolution of 
reasonable doubt in the veteran's favor, service connection 
is warranted for residuals of frostbite of the feet of foot 
pain, including a burning sensation and cold sensitivity.  38 
U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303. 


ORDER

Service connection for residuals of frostbite of the feet of 
foot pain, including a burning sensation and cold 
sensitivity, is granted. 



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



